                             1 DICKINSON WRIGHT PLLC
                               MICHAEL N. FEDER
                             2 Nevada Bar No. 7332
                               Email: mfeder@dickinson-wright.com
                             3 GABRIEL A. BLUMBERG
                               Nevada Bar No. 12332
                             4 Email: gblumberg@dickinson-wright.com
                               8363 West Sunset Road, Suite 200
                             5 Las Vegas, Nevada 89113-2210
                               Tel: (702) 550-4400
                             6 Fax: (844) 670-6009
                               Attorneys for Third-Party Defendant
                             7 Kevin Harrington
                                 8
                                                        UNITED STATES DISTRICT COURT
                             9
                                                               DISTRICT OF NEVADA
                          10
                             ON DEMAND DIRECT RESPONSE, LLC                     CASE NO. 2:15-cv-1576-MMD-GWF
                          11 DISTRICT OF NEV ADA AND ON
                             DEMAND DIRECT RESPONSE III, LLC,
                          12
                                                                                STIPULATION AND ORDER FOR
                          13                              Plaintiffs,           EXTENSION OF TIME REGARDING
                                                                                BRIEFING ON SHANA LEE MCCART-
                          14 vs.                                                POLLAK'S MOTION FOR
                                                                                RECONSIDERATION [ECF NO. 413]
                          15 SHANA LEE MCCART-POLLAK D/B/A
                             LOL BUDDIES ENTERPRISES                            (FIRST REQUEST)
                          16

                          17                              Defendant.

                          18

                          19         IT IS HEREBY STIPULATED AND AGREED by and between Third-Party Plaintiff

                         20 Shana Lee      McCart-Pollak ("Pollak")      and    Third-Party Defendant Kevin Harrington

                         21 ("Harrington"), by and through his attorneys, the law firm of Dickinson Wright PLLC, that: (1)

                         22 Harrington shall have up through and including February 27, 2019 to file his response to Pollak's

                         23 Motion for Reconsideration [ECF No. 413] and (2) Pollak shall have up through and including

                         24 March 13, 2019 to file her reply in support of her Motion for Reconsideration.

                         25

                         26
                         27

                         28

 Dw                                                                         1
•l(t..lf,f~(IN WIUC..r. J
  -''T01t.lilll1"1 A~ 1,-.111"
                          1          This is the first request for an extension of time of the briefing schedule in relation to the

                          2 Motion for Reconsideration.

                          3
                              H - - - - - -th- - - - - - - - - - - - - , - - - - - - - -th- = - - - - - - - - - - - .
                              DATED this 19 day of February 2019.         DATED this 19 day of February 2019.
                          4

                          5                                                        DICKINSON WRIGHT PLLC

                          6
                       Isl Shana Lee McCart-Pollak
                     7 Shana Lee Mccart-Pollak                                     MICHAEL N. FEDER
                       524 Blanche Court                                           Nevada Bar No. 7332
                     8
                       Henderson, NV 89052                                         GABRIEL A. BLUMBERG
                     9 Defendant/Third Party Plaintiff/Counter                     Nevada Bar No. 12332
                       Claimant pro se                                             8363 West Sunset Road, Suite 200
                    10                                                             Las Vegas, Nevada 89113-2210
                                                                                   Attorneys for Third-Party Defendant Kevin
                    11                                                             Harrinf!ton
                    12
                                     IT IS SO ORDERED.
                    13

                    14

                    15                                                      UNITED STATES DISTRICT COURT JUDGE

                    16                                                      DATED: February
                                                                                   ___      20,
                                                                                             _  2019
                                                                                                  _ _ _ _ __

                    17

                    18

                    19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28

 Dw
•IC~H-l!ON WIIIC.t1 I
                                                                               2
 AfT0•.-.,1,•t .\• l~W'
